Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 08/17/2021.

Claim Status
Claims 1, 4- 5, 10, 13, 14 and 19 have been amended. Claims 9 and 18 have been canceled.  Claim 20 has been added. Claims 1-8, 10-17, and 19-20 remain pending and are ready for examination. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Won (KR20160104481A) discloses a system for controlling optimized combustion of a boiler where a NN combustion model is generated using input/output data of the boiler or input/output data obtained through simulations, in order to calculate an optimal combustion structure using the optimization module. 
Wang (US20160091203A1) discloses a method for combustion tuning using an adjuster for adjusting actuators of the boiler based on the optimized model input, where the optimized model input variables may be damper openings, yaw angles of air inlets.
Schindler (US20160109895A1) discloses a method for optimizing a utility plant that focuses on scheduling time intervals where a timing diagram is shown in a 48 hour scheduling horizon, division of the horizon into 15 long scheduling intervals, and each is divided into 1 minute long control intervals for boilers. 
Jun (WO2020105629A1) discloses a pulverized coal drying system where the control unit adjusts the amount of coal to be supplied to the fuel supply unit by the transfer unit 
Piche (US8527072) discloses an optimization approach that includes genetic algorithms, and groups of independent component optimization systems which are used to control separate component subsystems. Piche also discloses optimization purposes including cost optimization or multi-pollutant reductions optimization. 
Jacobsen Jostein (WO0073739A1) discloses elements divided into several groups having the same properties, so that the groups together cover the entire measuring range.

Allowable Subject Matter
Per the instant Office Action, Claims 1-8, 10-17, and 19-20 are considered as allowable subject matter. The following is an Examiner’s statement of reasons for allowance:
The reasons for allowance of Claims 1, 10, and 19 are that the prior art of record, including the reference(s) cited above, neither anticipates, or renders obvious the recited combination as a whole; including the limitation of “wherein the plurality of dampers includes a group of dampers installed in each area of the plurality of areas of the boiler, each of the groups of dampers including a plurality of parts of damper groups, each of the plurality of parts of damper groups including at least one unit of dampers, each of the at least one unit of dampers comprising a damper that is separate from all other dampers, wherein the optimum control value is calculated for each damper of the plurality of dampers such that the combustion optimization operation includes a plurality of operations, wherein the combustion optimization operation is performed by a first operation of the plurality of operations, a second operation of the plurality of operations, and a third operation of the plurality of operations, wherein the first operation of the plurality of operations is performed over a large scale range on each damper of the plurality of dampers, wherein the second operation of the plurality of operations is performed over a medium scale range on the dampers for each area on the basis of a value calculated by the first operation, the medium scale range being a smaller scale range than the large scale range, and wherein the third operation of the plurality of operations is performed over a small scale range on individual dampers in each area of the plurality of areas, respectively, the small scale range being a smaller scale range than the medium scale range.” in combination with “A system for controlling an operation of a boiler having a plurality of areas, the system comprising a central processing unit (CPU) including memory, the CPU configured to execute program steps of: collecting information on a current operating state of the boiler to determine whether to perform a combustion optimization operation for the boiler; pre-processing data collected from the boiler; creating a boiler combustion model based on the pre-processed data; performing the combustion optimization operation using the boiler combustion model and the pre-processed data to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler, is wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges; checking a current operating state of the corresponding control object prior to the controlling of the executed program steps; and reflecting the optimum control value in the boiler control logic existing for the current operating state, wherein the corresponding control object is controlled for each stage of the plurality of continuous stage sub-ranges and is controlled during each of a plurality of second time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of the plurality of second time periods being shorter than the first time period”. The reasons for allowance of Claims 1, 10, and 19 are that the prior art of record, including the reference(s) cited above, neither anticipates, or renders obvious the recited combination as a whole; 
As dependent Claims 2-8, 11-17, and 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found [0083], and [0084] of Applicant’s specification.

The prior art made of record Won (KR20160104481A), Wang (US20160091203A1), Schindler (US20160109895A1), Jun (WO2020105629A1), Piche (US8527072), and Jacobsen Jostein (WO0073739A1) neither anticipates nor render obvious the above-recited combinations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 08/17/2021 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 10:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117